The claimant in this case files a claim to recover from the State of Illinois for services rendered as a member of the State Militia equal to pay when called out for riot or other active duty under the express command of the commander in chief, whereas at the time the services were rendered he was not serving in such capacity but was called for the purpose of entering the service of the United States, not to do service for the State. To claimant’s petition the State files a- demurrer based on two grounds: First, that there is no liability on the part of the State, and, Second, that the claimant has failed to comply with the rules of the commission regarding the filing of proofs. The Commission is of the opinion that the demurrer is well founded, being in harmony with the decision of this Commission in the case of Wm. Rhodes, et al v. The State and filed at the August term, 1899; therefore the demurrer is sustained and the case is dismissed.